976 F.2d 725
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James CATRON, JR., Plaintiff-Appellant,v.COMMONWEALTH of Virginia;  State Court Clerks, Defendants-Appellees.
No. 92-6755.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 14, 1992Decided:  September 30, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-92-629)
James Catron, Jr., Appellant Pro Se.
E.D.Va.
AFFIRMED IN PART AND VACATED AND REMANDED IN PART.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
James Catron, Jr., a Virginia inmate, filed a civil rights action on May 4, 1992, complaining that various court clerks in Virginia had denied him access to the courts.  Concluding that Catron's complaint was barred by the statute of limitations, the district court dismissed the action under 28 U.S.C. § 1915(d) (1988).  We find that the complaint was timely filed as to one allegation; consequently, we vacate the district court's order on this claim and remand the case for further proceedings.  We affirm the dismissal of all other claims.


2
The statute of limitations for § 1983 actions is the applicable state statute of limitations for personal injury.   Wilson v. Garcia, 471 U.S. 261, 280 (1985);   Burnett v. Grattan, 468 U.S. 42, 49 (1984).  In this case, Virginia's two year statute of limitations for personal injury applies.  Va. Code Ann. § 8.01-243(A) (Michie 1992).


3
Catron specifically alleged that Defendant McCoy denied him access to the Court of Appeals of Virginia on May 15, 1990.  (R. 3, p 5).  The filing of his complaint on May 4, 1992 was within the twoyear limitations period of this claim.  The dismissal of this claim is therefore vacated and the case remanded for further proceedings.  The three remaining claims particularized by Catron were properly dismissed as barred by the limitations period.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED IN PART AND VACATED AND REMANDED IN PART